Title: To James Madison from James Leander Cathcart, 22 March 1816
From: Cathcart, James Leander
To: Madison, James


                    
                        
                            Sir
                        
                        Philada. March 22nd: 1816
                    
                    I have the honor to transmit for your Excellency’s perusal the most correct information obtainable of the actual state of Spain & its government when I left Cadiz in February last, & have only to add that a few days prior to my departure General OReilly took passage in a merchant vessel bound to Lima in order to take the command in chief of all King Ferdinands forces in Peru & its jurisdiction.
                    
                    The Asia of 64 guns the Prueba & Esmeralda of 44 each & the Brig Volador of 18 saild in company with us on the 3rd. of Feby. bound to Carthagena to join Morilla in order to endeavour to subjugate the Patriots in that Province, but from their manœvres they seem’d to be so very badly man’d that little may be expected from their exertions even in a better cause, & were our nations at war I am confident that three of our large Frigates would capture or sink the whole Squadron in half an hour.
                    I intend to proceed to the seat of Government in a few days when I will do myself the honor to wait upon you & in the mean time subscribe myself with the most distinct respect Sir Yr. Exys. Obd. Servt.
                    
                        
                            James Leander Cathcart
                        
                    
                